 1   Sara B. Brody (SBN 130222)
     sbrody@sidley.com
 2   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
 3   San Francisco, CA 94104
 4   Matthew J. Dolan (SBN 291150)
     mdolan@sidley.com
 5   SIDLEY AUSTIN LLP
     1001 Page Mill Road, Building 1
 6   Palo Alto, CA 94304
     Telephone: (650) 565-7000
 7
     Robin Wechkin (admitted pro hac vice)
 8   rwechkin@sidley.com
     SIDLEY AUSTIN LLP
 9   1420 Fifth Avenue, Suite 1400
     Seattle, WA 98101
10   Telephone: (415) 739-1799
11   Attorneys for Nominal Defendant Nektar
     Therapeutics and the Individual Defendants
12

13                                UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                        OAKLAND DIVISION
16   IN RE NEKTAR THERAPEUTICS                          Case No. 4:20-cv-01088-JSW
     DERIVATIVE LITIGATION
17                                                      STIPULATION AND [PROPOSED]
                                                        ORDER RE DEFENDANTS’ RESPONSE
18                                                      TO PLAINTIFFS’ CONSOLIDATED
     This filing relates to ALL ACTIONS                 STOCKHOLDER DERIVATIVE
19                                                      COMPLAINT
20                                                      Honorable Jeffrey S. White
21

22

23

24

25

26

27

28
      STIPULATION AND [PROPOSED] ORDER RE DEFENDANTS’ RESPONSE TO CONSOLIDATED DERIVATIVE COMPLAINT
                                           CASE NO. 4:20-cv-01088-JSW
1            Pursuant to Civil Rule 7-12, this Stipulation and Proposed Order are submitted by all

2    parties in this action:

3                 •   Plaintiffs Allison Hunt and Gail Becker (Plaintiffs);

4                 •   Nominal Defendant Nektar Therapeutics (Nektar); and

5                 •   Defendants Jeff Ajer, Robert Chess, R. Scott Greer, Karin Eastham, Lutz Lignau,

6                     Howard Robin, Roy Whitfield, Christopher Kuebler, Dennis Winger, Stephen

7                     Doberstein, Ivan Gergel, John Nicholson, Gil Labrucherie, Mary Tagliaferri, Jillian

8                     Thomsen and Jonathan Zalevsky (the Individual Defendants).

9            WHEREAS:

10           1.       On July 1, 2020, Plaintiffs filed their Consolidated Stockholder Derivative

11   Complaint, Dkt. No. 29 (Consolidated Complaint).

12           2.       Seven of the 16 Individual Defendants were named for the first time in the

13   Consolidated Complaint. The remaining nine Individual Defendants had previously been named

14   in the two predecessor complaints (Hunt v. Nektar Therapeutics and Becker v. Nektar

15   Therapeutics) that were consolidated into the present action.

16           3.       On July 31, 2020, Plaintiffs provided counsel for the seven newly-named Individual

17   Defendants with requests for service waivers. Pursuant to the service waiver requests, these seven

18   Individual Defendants’ response to the Consolidated Complaint is due September 29, 2020.

19           4.       The response date for Nektar and the nine Individual Defendants previously named

20   in the pre-consolidated complaints is different. These Defendants previously stipulated with

21   Plaintiffs to respond to the Consolidated Complaint by September 1, 2020. The Court signed the

22   parties’ stipulation on May 11, 2020, Dkt. No. 16.

23           5.       In order to ensure optimal efficiency and to eliminate the possibility of confusion,

24   Plaintiffs and Defendants have agreed to adopt a single schedule governing the response dates of

25   all 17 Defendants in this action.

26           6.       Counsel for Defendants have advised counsel for Plaintiffs that Nektar intends to

27   move for dismissal under Federal Rules 12(b)(6) and 23.1 on the ground that Plaintiffs have

28   neither made a pre-litigation demand on Nektar’s board of directors nor demonstrated that demand
                                                  1
        STIPULATION AND [PROPOSED] ORDER RE DEFENDANTS’ RESPONSE TO CONSOLIDATED DERIVATIVE COMPLAINT
                                          CASE NO. 4:20-cv-01088-JSW
1    would have been futile.

2             7.       Further in the interest of efficiency, Plaintiffs and Defendants have agreed to stage

3    Nektar’s and the Individual Defendants’ anticipated motions to dismiss. That is, the Individual

4    Defendants need not respond to the Consolidated Complaint until after Nektar has filed its motion

5    to dismiss on demand futility grounds, the demand motion has been fully briefed, and the Court

6    has issued a ruling on the demand motion.

7             8.       Plaintiffs and Defendants have agreed on the following deadlines for the briefing of

8    Nektar’s demand motion and the Individual Defendants’ response to the Consolidated Complaint.

9                  •   September 29, 2020: due date for Nektar’s motion to dismiss on demand grounds

10                 •   November 12, 2020: due date for Plaintiffs’ opposition to Nektar’s demand motion

11                 •   December 14, 2020: due date for Nektar’s reply in support of demand motion

12                 •   January 8, 2021: hearing date on Nektar’s demand motion

13                 •   30 days from the Court’s order on Nektar’s demand motion, if the Court denies the

14                     motion: due date for the Individual Defendants to move to dismiss or answer

15                     complaint

16            9.       If the Court grants Nektar’s demand motion, the Defendants will not oppose a

17   request by Plaintiffs to file an amended complaint.

18            10.      Finally, the parties have met and conferred about the length of the briefs on Nektar’s

19   anticipated demand motion. Although Civil Local Rules 7-2 and 7-3 allow for the filing of briefs

20   up to 25 pages long, this Court’s Civil Standing Order limits briefs on motions to dismiss to 15

21   pages.

22            11.      The Consolidated Complaint is 75 pages long and contains 178 paragraphs.

23   Because it is a derivative complaint, it is governed by the special pleading rules of Federal Rule of

24   Civil Procedure 23.1.

25            12.      Given the number and complexity of the issues in Nektar’s anticipated demand

26   motion, Plaintiffs and Defendants have agreed that Nektar should be permitted to file an opening

27   brief of 25 pages and Plaintiffs to file an opposition brief of 25 pages (with these page limitations

28   to be exclusive of title pages, tables and summaries of argument).
                                                    2
       STIPULATION AND [PROPOSED] ORDER RE DEFENDANTS’ RESPONSE TO CONSOLIDATED DERIVATIVE COMPLAINT
                                         CASE NO. 4:20-cv-01088-JSW
1           IT IS THEREFORE STIPULATED AND AGREED by Plaintiffs and Defendants that,

2    subject to the Court’s approval, the timing and page limits for Defendants’ responses to the

3    Consolidated Complaint are as follows:

4           Timing of responses:

5              •   The response deadlines previously set forth in Dkt. No. 16 are vacated.

6              •   Nektar must file its anticipated demand motion by September 29, 2020. During the

7                  pendency of the demand motion, no Individual Defendant will be required to

8                  respond to the Consolidated Complaint.

9              •   Plaintiffs must file their opposition to Nektar’s demand motion November 12, 2020.

10             •   Nektar must file its reply in support of its demand motion by December 14, 2020.

11             •   Nektar’s demand motion will be noted on the Court’s calendar for January 8, 2021.

12             •   If the Court denies Nektar’s demand motion, the Individual Defendants’ response to

13                 the Consolidated Complaint will be due 30 days after the Court issues that order.

14          Length of briefs on demand motion:

15             •   Nektar may file an opening brief in support of its demand motion of 25 pages,

16                 exclusive of title pages, tables and summary of argument.

17             •   Plaintiffs may file an opposition to Nektar’s demand motion of 25 pages, exclusive

18                 of title pages, tables and summary of argument.

19             •   Nektar may file a reply brief in support of its demand motion that conforms with

20                 paragraph 7 of this Court’s Civil Standing Order.

21          IT IS SO STIPULATED.

22

23

24

25

26

27

28
                                                    3
       STIPULATION AND [PROPOSED] ORDER RE DEFENDANTS’ RESPONSE TO CONSOLIDATED DERIVATIVE COMPLAINT
                                         CASE NO. 4:20-cv-01088-JSW
1    DATED: September 1, 2020                  By: /s/ Sara B. Brody
2                                              Sara B. Brody (SBN 130222)
                                               sbrody@sidley.com
3                                              SIDLEY AUSTIN LLP
4                                              Attorneys for Nominal Defendant Nektar
                                               Therapeutics and the Individual Defendants
5

6                                              By: /s/ W. Scott Holleman
7                                              W. Scott Holleman (SBN 310266)
                                               holleman@bespc.com
8                                              Melissa A. Fortunato (SBN 319767)
                                               fortunato@bespc.com
9                                              BRAGAR EAGEL & SQUIRE, P.C.
                                               580 California Street, Suite 1200
10                                             San Francisco, CA 94014
                                               Telephone: (415) 568-2124
11
                                               Attorneys for Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
      STIPULATION AND [PROPOSED] ORDER RE DEFENDANTS’ RESPONSE TO CONSOLIDATED DERIVATIVE COMPLAINT
                                        CASE NO. 4:20-cv-01088-JSW
1                                        [PROPOSED] ORDER

2

3          PURSUANT TO STIPULATION, IT IS SO ORDERED

4

5
             September 2
     DATED: _________________, 2020
6
                                                       Honorable Jeffrey S. White
7                                                      United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   6
       STIPULATION AND [PROPOSED] ORDER RE DEFENDANTS’ RESPONSE TO CONSOLIDATED DERIVATIVE COMPLAINT
                                         CASE NO. 4:20-cv-01088-JSW
